NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 21 directed to an invention non-elected without traverse1.  Accordingly, claim 21 has been cancelled.

Allowable Subject Matter
Claims 1, 5, 11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zachary (USP 5,458,294) is seen as the closest prior art of record as it discloses a spring-biased open valve with the opening spring acting in an opposite direction to the fluid flow through the valve.  However Zachary does not have a ferromagnetic ring with the coil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC KEASEL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 See Final rejection, mailed 07 December 2021, pages 2 and 3